DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
This office action is in response to the filing of 11/19/2021. Claims 1, 5, 7-8, 13, 15, 18, 20 and 26 are currently pending with claims 2-4, 6, 9-12, 14, 16-17, 19 and 21-25 cancelled be the applicant.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 19, 2021 has been entered.

EXAMINER’S AMENDMENT
The application has been amended as follows: 
Applicant’s Specification filed on 06/17/2021, paragraph [0071.1] has been amended to read as follows with a period at the end of the paragraph:
.
 
Allowable Subject Matter
Claims 1, 5, 7-8, 13, 15, 18, 20 and 26 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Claim 1 recites a plurality of beam splitters configured wherein each of the beam splitters directs a portion of the laser into a web to drill a hole in it and the other portion of the laser continues to the next beam splitter, and that at least one of the beam splitters is rotatable, in order to redirect drill portion of the laser in variable directions onto on to the web.
In contrast, the prior art of record, either singularly or in combination of, fails to anticipate or teach a rotatable beam splitter which is a part of a series of beam splitters wherein each beam splitter drills a hole in a web; the prior art of Heitmann, Jain, Dantus and Lipman all disclose a series of beam splitters wherein each beam splitter is directing a portion of a laser beam to impact a material, but fail to disclose or teach a series of beam splitters with at least one beam splitter is rotatable to direct the laser in various directions onto a material. 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Refer to Notice of Reference Cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT HOWELL whose telephone number is (571)270-5945. The examiner can normally be reached M-F, 0800 - 1500.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thanh Truong can be reached on 571-272-4472. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/SCOTT A HOWELL/Examiner, Art Unit 3731                                                                                                                                                                                                        12/04/2021
/CHELSEA E STINSON/Primary Examiner, Art Unit 3731